              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

TIMOTHY L. GADSON, SR.,
Inmate No. E108439,
      Plaintiff,

vs.                                            Case No.: 3:19cv460/RV/EMT

SANTA ROSA CORRECTIONAL
INSTITUTION, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated August 15, 2019 (ECF No. 24). Plaintiff has

been furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections (docs

25, 26).

      Having considered the Report and Recommendation, and the timely filed

objections thereto, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
      2.     Pursuant to 28 U.S.C. § 1915(g), this cause is DISMISSED without

prejudice to Plaintiff’s initiating a new cause of action accompanied by payment of

the $400.00 filing fee in its entirety.

      3.     Any pending motions are DENIED as moot.

      DONE AND ORDERED this 29th day of August, 2019.



                                  /s/ Roger   Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE
